Case 3:20-cv-00724-RGJ-CHL Document 16 Filed 04/16/21 Page 1 of 4 PageID #: 355




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                           CIVIL ACTION NO. 3:20-CV-724-RGJ-CHL


 CLARENCE SAMUEL ETHRIDGE ,                                                            Plaintiff,

 v.

 SALTER LABS, INC.,                                                                  Defendant.

                             MEMORANDUM OPINION AND ORDER

            Before the Court is Defendant’s motion to stay discovery pending a ruling on Defendant’s

 motion for summary judgment (DN 7). (DN 13.) Plaintiff did not file a response in opposition

 and the time to do so has expired. See LR 7.1(c). Therefore, the motion is ripe for review.

       I.      BACKGROUND

            Pursuant to the Court’s order for a meeting and report (DN 6), on January 6, 2021,

 Defendant filed a “Report of Rule 26(f) Planning Meeting.” (DN 9.) In the report, Defendant

 stated that the Parties were unable to agree upon a proposed discovery plan. (Id., at PageID # 278.)

 Defendant further stated that during their Rule 26(f) planning meeting, the Parties were in

 agreement that discovery in this case should be stayed pending a ruling on Defendant’s motion for

 summary judgment. (Id.) Defendant said that when it presented Plaintiff with a finalized proposed

 litigation plan reflecting their agreement on January 5, 2021, Plaintiff withdrew his consent to the

 agreement. (Id., at PageID # 278-79.) Specifically, in an email exchange attached as an exhibit

 to DN 9, counsel for Plaintiff states, “I don’t approve, I think we need to set up discovery now . .

 . We need to clear up some fact issues so discovery needs to go forward.” (DN 9-1, at PageID #

 281.) Because Plaintiff did not present an alternative plan, Defendant filed its proposed plan. (DN

 9.)
Case 3:20-cv-00724-RGJ-CHL Document 16 Filed 04/16/21 Page 2 of 4 PageID #: 356




          On February 10, 2021, the Court held a telephonic Rule 16 scheduling conference. (DN

 12.) During the call, the Court informed the Parties that a pending dispositive motion is not

 ordinarily sufficient grounds to delay entering a scheduling order but granted leave for Defendant

 to file a motion to stay. (Id.) Additionally, the Court decided to proceed with an additional

 scheduling conference following the submission of a joint proposed scheduling order. (Id.) On

 March 19, 2021, Defendant filed the instant motion.

    II.      DISCUSSION

          A stay of discovery is a matter well within the discretion of the trial court. Chrysler Corp.

 v. Fedders Corp., 643 F.2d 1229, 1240 (6th Cir. 1981). “In ruling upon a motion for stay, the

 Court is required to weigh the burden of proceeding with discovery upon the party from whom

 discovery is sought against the hardship which would be worked by a denial of

 discovery.” Williamson v. Recovery Ltd. P'ship, No. 2:06-CV-0292, 2010 WL 546349, at *1 (S.D.

 Ohio Feb. 10, 2010) (citing Marrese v. American Academy of Orthopaedic Surgeons, 706 F.2d

 1488, 1493 (7th Cir. 1983)). The burden upon the party requesting the stay is less cumbersome

 when a stay—as opposed to a complete prohibition—of discovery is sought. Marrese, 706 F.2d

 at 1493. Generally, however, the mere filing of a dispositive motion, such a motion for judgment

 on the pleadings or motion to dismiss, is insufficient to support a stay of discovery. See,

 e.g., Boddie v. PNC Bank, NA, No. 2:12-CV-158, 2012 WL 4088683, at *4 (S.D. Ohio Sept. 17,

 2012) (“However, one argument that is usually deemed insufficient to support a stay of discovery

 is that a party intends to file, or has already filed, a motion to dismiss for failure to state a claim

 under Rule 12(b)(6) or other dispositive motion.”); Williamson v. Recovery Ltd. Partnership, No.

 2:06-CV-0292, 2010 WL 546349, at *2 (S.D. Ohio Feb. 10, 2010) (“[U]nless the motion raises an

 issue such as immunity from suit, which would be substantially vitiated absent a stay, or unless it




                                                   2
Case 3:20-cv-00724-RGJ-CHL Document 16 Filed 04/16/21 Page 3 of 4 PageID #: 357




 is patent that the case lacks merit and will almost certainly be dismissed, a stay should not

 ordinarily be granted to a party who has filed a garden-variety Rule 12(b)(6) motion.”).

        Defendant concedes that its motion for summary judgment does not turn on an issue such

 as immunity or statute of limitations and argues instead that Plaintiff’s claims lack any merit and

 that it would be prejudiced if discovery were to proceed. (DN 13, at PageID # 342.) Defendant

 argues that summary judgment hinges on whether Plaintiff is permanently disabled. In support of

 that argument, Defendant cites to caselaw showing that a wrongful termination case arising out of

 a plaintiff’s filing a worker’s compensation claim is not viable when the plaintiff is permanently

 unable to perform the job. (Id., at PageID # 342-43.) Defendant believes that Plaintiff’s permanent

 disability is established conclusively as a matter of law because Plaintiff failed to respond to

 requests for admission (which are thus deemed admitted), including that “[h]e asserted physical

 injuries are permanent” and “[h]e will not be able to return to any form of employment.” (Id., at

 PageID # 344.)

        The Court declines to place a stay on discovery in this case. The arguments Defendant

 presents in its motion to stay essentially restate its arguments in support of its motion for summary

 judgment. Put differently, Defendants motion to stay boils down to an assertion that discovery

 should be stayed because Defendant believes it is entitled to summary judgment. This argument

 does not remove this case from the guiding rule that “[g]enerally, the mere filing of a dispositive

 motion is insufficient to support a stay of discovery.” Kentucky v. Marathon Petroleum Co. LP,

 No. 3:15-CV-354-DJH, 2018 WL 3130945, at *8 (W.D. Ky. June 26, 2018) (citations omitted).

        The Court appreciates that Defendant doesn’t just offer the fact that it filed a dispositive

 motion; it is clear that Defendant is certain that it will prevail on summary judgment. But

 likelihood of success on the merits is not for the undersigned to assess; “the assigned District Judge




                                                   3
Case 3:20-cv-00724-RGJ-CHL Document 16 Filed 04/16/21 Page 4 of 4 PageID #: 358




 will be the one ruling on the motion[] for [summary judgment], and it is not the intent of this order

 to predict what that ruling might be.” Williamson v. Recovery Ltd. Partnership, No. 2:06-CV-

 0292, 2010 WL 546349, at *2 (S.D. Ohio Feb. 10, 2010). Regardless of how strong Defendant

 believes its case is, in considering a motion to stay pending a dispositive motion, the undersigned

 merely considers “whether the complaint was utterly frivolous, or filed merely in order to conduct

 a ‘fishing expedition’ or for settlement value.” Id. (quoting Blue Chip Stamps v. Manor Drug

 Stores, 421 U.S. 723, 741, 95 S.Ct. 1917, 1928, 44 L.Ed .2d 539 (1975)). Here, “considering

 simply the likelihood that the case will be dismissed or significantly narrowed by a ruling on the

 motions, this appears to be exactly the type of ‘garden variety’ case where a stay is not warranted.”

 (Id.)

     III.        ORDER

            For the foregoing reasons, Defendant’s motion to stay (DN 13) will be denied.



            Accordingly,

            IT IS HEREBY ORDERED that DN 13 is DENIED. A scheduling order shall be issued

 separately.




April 15, 2021
 cc: Counsel of record




                                                   4
